Citation Nr: 1517271	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a stroke and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for central retinal artery occlusion of the right eye, to include as secondary to a stroke.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension and, if so, whether service connection is warranted.

4.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus.

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with spondylolisthesis.

6.  Entitlement to an initial compensable evaluation for left foot hallux valgus.

7.  Entitlement to an initial compensable evaluation for left foot plantar warts.

8.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an effective date prior to May 31, 2014, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from October 1955 to April 1956, and with the United States Air Force from April 1956 to April 1960, January 1963 to January 1967, and from January 1968 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012, March 2013, and July 2014 rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran had requested a hearing before a Veterans Law Judge, but withdrew that request in August 2014 correspondence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that in an October 2011 rating decision, service connection for ischemic heart disease and Parkinson's disease, both considered as due to exposure to herbicides, was denied.  The Veteran initiated an appeal of the denials, and a statement of the case (SOC) was issued in August 2012.  The Veteran failed to perfect the appeals.  Although a substantive appeal was filed with VA within the time frame required for perfection, the Veteran checked Box 9B indicating that he had read the statement of the case and supplemental statement of the case he had received and unambiguously indicated that he was only appealing claims regarding his helpless child and stroke residuals.  He did not check the box indicating he wanted to appeal all of the issues listed on the statement of the case and VA has taken no further action with regard to ischemic heart disease and Parkinson 's disease which might indicate waiver of the perfection requirement.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Evans v. Shinseki, 25 Vet. App. 7 (2011).  In January 14, 2014, correspondence, the Veteran's representative again raised these issues, incorrectly asserting that a timely and relevant substantive appeal had been filed.  This communication must be accepted as an attempt to reopen the previously denied claims.  Such has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The issues of evaluation of pes planus, hallux valgus, plantar warts, a lumbar strain, and PTSD, as well as service connection for hypertension and stroke residuals, whether new and material evidence was submitted to reopen the claim for service connection for central retinal artery occlusion, and the effective date of service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Claims of service connection for stroke residuals and hypertension were denied in an unappealed February 1996 rating decision on the grounds that no nexus to service was shown.

2.  With regard to stroke residuals and hypertension, evidence generated since February 1996 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision denying service connection for stroke residuals and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for stroke residuals are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).  

3.  The criteria for reopening a previously denied claim of service connection for hypertension are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the claims which are reopened herein, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

With regard to hypertension, the RO determined in the March 2013 SOC that reopening of the previously denied claim was warranted.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

	Stroke 

Service connection for stroke residuals was denied in a February 1996 rating decision on the grounds that no nexus to service was shown.  Evidence considered at that time included service treatment records, June 1995 private medical records, Tricare (military retiree) records from Offutt Air Force Base, and a May 1995 VA examination report.  These records documented current disabilities, but did not show any disease or injury in service, or any nexus between service and current disabilities.  They in fact indicated the onset of the conditions was well after service.

The Veteran did not appeal any aspect of this decision, and it therefore became final in February 1997.

Since February 1996, the Veteran has reiterated his allegations that his stroke is etiologically related to service.  

Also associated with the file since February 1996 are extensive treatment records from VA and Tricare sources, further documenting the presence of current stroke residuals findings and complaints.  As the fact of disability was established at the time of the February 1996 decision, such evidence is cumulative and redundant, and hence is not new for purposes of reopening.  

The Veteran has made a new allegation in connection with his claim, arguing that his stroke is related to his exposure to herbicides in Vietnam.  However, mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen a claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  

The Board notes that the new allegations appear to have arisen following the consideration of ischemic heart disease and Parkinson's Disease as newly added presumptive conditions for herbicide exposed Veterans.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 -53216 (August 31, 2010).  

Although stroke is not one of the disabilities currently listed under 38 C.F.R. § 3.309 for which service connection is established if exposure to herbicides in service is shown, Update 2012 of the Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report on Veterans and Agent Orange, noted NAS's conclusion that new evidence showed a limited and suggestive statistical association of stroke with herbicide exposure.  See 79 Fed. Reg. 20,308 (April 11, 2014).  NAS relied primarily on the results of research in the PIVUS (Prospective Investigations of the Vasculature in Uppsala Seniors) study.  It was noted that "most of the relevant studies do not provide statistically significant evidence of an association between exposure to chemicals of interest and stroke, and the few studies that provide such evidence are limited by methodological concerns and other factors."  Id. at 20,312.  Accordingly, the Secretary determined that the available evidence did not establish a positive association between herbicide exposure and stroke that would warrant a presumption of service connection.  Id.  Instead, the new information justified inclusion of stroke in the limited or suggestive category.  

As this evidence was not available at the time of the prior denial and as such evidence would warrant an examination and an opinion of the likelihood that the Veteran's stroke is related to that exposure during service in Vietnam, it is sufficient to reopen the claim.

	Hypertension

Service connection for hypertension was also denied in the February 1996 rating decision, on the same record and the same basis.  The unappealed denial became final in February 1997.

Evidence associated with the claims file since February 1996 includes the updated private and VA treatment records documenting continued disability.  These are not new and material, as they go to an already established element of the claim and are cumulative of the evidence considered at the time of the prior denial.

However, the Veteran has additionally reported that medical professionals have informed him "over the years" that his blood pressure was high.  He indicates that such was reported to him in service.  See September 23, 2010, Statement in Support of Claim.  While the Veteran would not generally be competent to himself diagnose hypertension, he is competent to report what others told him.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The doctors and nurses who he states made the reports are competent to diagnose.  Further, the credibility of the Veteran's reports must be presumed in connection with reopening.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board also notes that since the claim was previously denied, multiple NAS reports, titled Veterans and Agent Orange: Update 2006, 2008, 2010, and 2012, categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  

There is therefore competent and credible evidence of a potential nexus between service and current hypertension.  Accordingly, reopening of the claim is required.


ORDER

Reopening of a previously denied claim of service connection for stroke residuals is granted.

Reopening of a previously denied claim of service connection for hypertension is granted.


REMAND

Applicable to all currently pending appeals, updated VA treatment records must be associated with the claims file. 

Pes Planus, Hallux Valgus, and Plantar Warts

The last formal examination of the Veteran's various foot disabilities was in December 2012.  VA treatment records and the Veteran's statements indicate potential worsening of the conditions since that time.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Moreover, review of the record reveals that clarification of the issues is required prior to appellate adjudication is required.  The primary foot disability, indicated to be bilateral, is pes planus.  The rating schedule provides that such is rated under Diagnostic Code 5276.  However, the Codesheets in the current file indicate that the disability is rated under Code 5284, for other foot disabilities.  While the discussion in the decisions indicates pes planus criteria were applied, the corporate record indicates differently.  It is important to determine which Code is properly applied.  Code 5284 would rate each foot separately, but also represents a "catch all" for foot problems which may impermissibly overlap with ratings for hallux valgus and plantar warts.  The currently assigned 30 percent disability is also the schedular maximum under Code 5284, while Code 5276 allows a rating of up to 50 percent.

The AOJ must clarify what criteria have been applied in rating the left foot disabilities, and what manifestations of disability are included in each applied Code.

Lumbar Spine

The Veteran was most recently examined for evaluation of the low back in December 2012.  While he has not clearly alleged worsening of the low back since that time, and treatment records do not include findings of back-specific complaints, the Veteran has consistently reported that his foot problems, particularly those of the left foot, are impacting his low back and causing additional disability.  In light of the need for remand of the foot disabilities for updated findings, an updated spine examination is also advisable.

PTSD

In a July 2014 decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective May 31, 2014.  In November 2014, the Veteran, through his representative, disagreed with both the evaluation and effective date of service connection.  It does not appear, based on review of the record, that any action has yet been taken with regard to this notice of disagreement (NOD). 

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Hypertension, stroke residuals and new and material evidence to reopen the service connection claim for arterial central retinal artery occlusion of the right eye

On remand, medical opinions should be obtained concerning the claims for service connection for stroke residuals and hypertension.  As the new and material issue pertaining to the right eye is inextricably intertwined with the claim for stroke residuals, a determination on that claim will be deferred at this time.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Associate with the claims file complete updated treatment records from the Omaha, Nebraska, VA medical center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  The period from April 2014 to the present is required.

2.  Schedule the Veteran for a VA Foot examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied for review.

The examiner must describe in detail the current status of the Veteran's service-connected bilateral pes planus, left foot hallux valgus, and left foot plantar warts, to include identifying with specificity the manifestations attributable to each, as well as the functional impairment caused by each.

3.  Schedule the Veteran for a VA Back examination.  The examiner must describe in detail the current status of the Veteran's service-connected lumbar spine strain with spondylolisthesis, to include identifying any associated neurological manifestations, such as radiculopathy.

4.  Obtain a medical opinion concerning the claims for service connection for hypertension and stroke residuals.  The clinician should be provided with access to the electronic records on Virtual VA/VBMS.  

a.  The clinician is asked to opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension and stroke residuals had their clinical onset during service, or are related to any in-service disease, event, or injury, including herbicide exposure?  

The examiner's attention is directed to blood pressure readings in the service treatment records of 150/82 in September 1975 and 140/90 in March 1979.  

In providing this opinion, the examiner's attention is directed to the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension and the 2012 conclusion that found "limited or suggestive evidence of an association" between stroke and herbicide exposure (notwithstanding that VA has not added hypertension and stroke to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  Relevant points addressed by the examiner may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the veteran has other risk factors for developing the claimed conditions, and whether the claimed conditions have manifested in an unusual manner.  
 
5.  Issue an SOC regarding the issues of evaluation for PTSD and the effective date of service connection.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  Such must include a full discussion of the criteria applied to evaluation of the bilateral and left foot disabilities, to include correction of the corporate records if necessary.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


